Title: To George Washington from Jedidiah Morse, 14 July 1788
From: Morse, Jedidiah
To: Washington, George



Sir
New York July 14th 1788

Colo. Humphreys intimated to me, when he was in Connecticut, that I might use the freedom to forward Letters to him, under cover to your Excellency. This, Sir, is my apology, for giving you the trouble of delivering the enclosed to the Colo. whh I beg you to excuse. I am with the highest respect & esteem Your Excellency’s most Obdt & most humble Servt

Jedidiah Morse

